DETAILED ACTION

Notice of Pre-AIA  or AIA  
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-99 are canceled.
	Claims 100-110 are pending and under examination.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed in parent Application No. 16622649, filed on 12/13/2019.

Information Disclosure Statement
	Applicant’s IDS submitted 3/18/2022 and 9/13/2022 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 100-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating patients with CD19 overexpressing cancers by administering to a subject in need thereof a CD19-antibody drug conjugate (ADC) having the chemical structure depicted in claim 100, does not reasonably provide enablement for treating all proliferative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 
2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The scope of the claims is broadly directed at proliferative diseases.  The scope of “proliferative disease” is all cancers, inflammatory, immunologic, and all autoimmune diseases as defined in the instant specification (Page 26-28)
By way of background, four cases are of particular relevance regarding the scope of the instant claims which is enabling for treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias, but not enabling for treating all proliferative diseases:
In In re Buting, 57 CCPA 111, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas,
adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”. This is similar to the instant case, where the instant claims are drawn to treating all proliferative diseases while the specification only teaches working examples using methods of treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias with or by administering to a subject in need thereof a CD19-antibody drug conjugate (ADC) having the chemical structure depicted in claim 100. The Applicant has not taught how to use the claimed CD19-ADC to treat any and all “proliferative diseases” as broadly claimed. 
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-esmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed. For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. This is similar to the instant case, where the instant claims are drawn to treating all proliferative diseases with a CD19-antibody drug conjugate while the specification only teaches working examples of methods of treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias with no data presented for the efficacy of treating other proliferative diseases with the method of the instant claims.
In Ex parte Basse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even withinthe specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” This is similar to the instant case, where the instant claims are drawn to treating all proliferative diseases with a CD19-antibody drug conjugate while the specification only teaches working examples of methods of treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias. The instant claims are even broader than in Basse, where the scope of the claims encompasses all proliferative diseases, which would encompass all cancers, inflammatory, immunologic, and all autoimmune diseases. The Applicant has not taught how to use the claimed CD19-ADC to treat any and all “proliferative diseases” as broadly claimed.
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic

treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.” This is similar to the instant case, where the instant claims are drawn to treating all proliferative diseases with a CD19-antibody drug conjugate. While the specification does teach working examples of methods of treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias, it does not provide any actual evidence in regards to treating all proliferative diseases.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
The analysis is as follows:


Breadth of claims.

		The claims are broadly drawn to a method of treating any proliferative disease comprising administering to a subject a CD19-antibody drug conjugate comprising the formula in claim 100, wherein the Ab is a CD19-antibody, and the drug to antibody ratio is between 1 and 8.
		The scope of “proliferative disease” is not a single disease, or cluster of closely related disorders. The Specification of the instant application defines “proliferative disease” as an unwanted or uncontrolled cellular proliferation of excessive or abnormal cells which is undesired, such as, neoplastic or hyperplastic growth but also including inflammatory and autoimmune diseases (Specification, pages 25-26). Therefore, based on Applicant’s description of the term “proliferative disease”, the scope of claims encompass hundreds of diseases  each of which are distinct in terms of mechanisms of action, target cell, tissue, or organ-type, and effect having only in common some level of uncontrolled cell growth. Proliferative diseases, such as cancers, are highly heterogeneous at both the molecular and clinical level (https://www.cancernetwork.com/view/heterogeneity-and-cancer), something seen especially in, for example, the cancers of the breast, brain and salivary glands. They occur in every part of the body. For example, leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources including viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias. Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's syndrome.
Other leukemias are caused by exposure to carcinogens such as benzene, and some are caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are dozens of leukemias. There are B-Cell Neoplasms such as B-cell prolymphocytic leukemia and Hairy cell leukemia (HCL, a chronic Lymphoid leukemia).
There are T-Cell Neoplasms such as T-cell prolymphocytic leukemia, aggressive NK cell leukemia, adult T cell leukemia/lymphoma (ATLL), and T-cell granular Lymphocytic leukemia. There are different kinds of acute myeloid leukemias (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia, acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia). There is also lymphoblastic leukemia, hypocellular acute myeloid leukemia, Ph-/BCR- myeloid leukemia, and acute basophilic leukemia. Chromic leukemias include chronic lymphocytic leukemia (CLL, which exists in a B-cell and a T-cell type), prolymphocytic leukemia (PLL), large granular lymphocytic leukemia (LGLL, which goes under several other names as well), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML), chronic neutrophilic leukemia, chronic eosinophilic leukemia (CEL), and many others. 
In this regard, unless Applicant can provide actual evidence that instant claims can be applied to all these different types of cancers and proliferative diseases, the instant claims can only deemed to be enabling for treating patients with B-cell Lineage Non Hodgkin Lymphomas and B-cell Lineage Acute Lymphoblastic Leukemias. Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs Novo Nordisk, 42 USPQ2nd 1001, 1006.

The nature of the invention and predictability in the art: 
With specific reference to treatments of cancer with anti CD19 antibody-drug conjugates, Wang (Wang, K., Wei, G. & Liu, D. CD19: a biomarker for B cell development, lymphoma diagnosis and therapy. Exp Hematol Oncol 1, 36 (2012)).) notes the fact that CD19 is a biomarker for normal and neoplastic B cells, as well as follicular dendritic cells. This relates to the unpredictable nature of treating cancers with anti-CD19 ADCs as the anti-CD19 ADCs would only be able to target cells over-expressing CD19, and thus B cell cancers, but would not be able to target cancers that do not involve over-expression of CD19 and B cells (e.g. HER-2 positive breast cancer).
In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. More generally, the invention is directed toward medicine and is therefore physiological in nature. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, All F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). This is applicable to the instant claims, as the instant claims are directed towards medicine.

Direction or Guidance: 
The Specification teaches dosage information for treating patients with B-cell Lineage Non Hodgkins Lymphoma(120 ug/kg: Dosing every 3 weeks for 2 cycles, 150 ug/kg: Dosing every 3 weeks for 2 cycles, 200 ug/kg: Dosing every 6 weeks for 2 cycles) and patients with B-cell Lineage Acute Lymphoblastic Leukemia (120 ug/kg: Dosing every 3 weeks for 2 cycles, 150 ug/kg: Dosing every 3 weeks for 2 cycles, 200 ug/kg: Dosing every 6 weeks for 2 cycles). The working examples only teach methods of treating patients with B-cell Lineage Non Hodgkin Lymphoma, and B-cell Lineage Acute Lymphoblastic Leukemias by administering to a subject in need thereof a CD19-antibody drug conjugate (ADC) having the chemical structure depicted in claim 104. The Applicant has not taught how to use the claimed CD19-ADC to treat any and all “proliferative diseases” as broadly claimed.

State of the Prior Art: 
	The claimed compound is a CD19-ADC, wherein the antibody is a CD19 antibody and the drug is a pyrrolobenzodiazepine. In the art, there is no evidence supporting treatment against all proliferative diseases with a CD19-ADC, and the Specification only provides guidance for treating B-cell Lineage Non Hodgkins Lymphoma and B-cell Lineage Acute Lymphoblastic Leukemia with the disclosed conjugate. As discussed above, the scope of “proliferative disease” encompasses a broad genus of diseases that share only a feature of “unwanted” or “uncontrolled” cell growth. These diseases are substantially distinct in targeted tissue/cell-type, mechanisms of action, effects, and treatments that are effective as discussed above and shown by the prior art. Therefore, it would require a person to test each and every possible “proliferative disease” with the claimed conjugate to determine an effect, if any, which, given the complex nature of each disease could not be automated. Therefore, without extensive guidance, a person skilled in the arts would not be able to use the claimed method over the full scope of the claims without undue experimentation.

Working Examples: 
Applicant’s examples 1-7 in the Specification teach dosage information for treating patients with B-cell Lineage Non Hodgkins Lymphoma(120 ug/kg: Dosing every 3 weeks for 2 cycles, 150 ug/kg: Dosing every 3 weeks for 2 cycles, 200 ug/kg: Dosing every 6 weeks for 2 cycles) and patients with B-cell Lineage Acute Lymphoblastic Leukemia (120 ug/kg: Dosing every 3 weeks for 2 cycles, 150 ug/kg: Dosing every 3 weeks for 2 cycles, 200 ug/kg: Dosing every 6 weeks for 2 cycles). However, there is no correlation between these results and treatment of proliferative diseases generally except B-cell Lineage Non Hodgkins Lymphoma and B-cell Lineage Acute Lymphoblastic Leukemia patients. A person skilled in the arts would not be able to use the claimed method over the full scope of all proliferative diseases without undue experimentation based only on the working examples which teach treating specific B-cell Lineage Non Hodgkins Lymphoma and B-cell Lineage Acute Lymphoblastic Leukemia.

Skill of those in the art: 
		According to Chalouni (Chalouni, C. et al. published 2018), the complex heterogeneity of cancer cells and their increased mutation rates remain a challenge for the efficacy of ADCs and the expectation of delivering a “magic bullet” to tumor cells in the form of an ADC is not fully realized (Page 10, last paragraph). The prior art is replete with discussions regarding the incapability of a single treatment or compound being capable of treating cancers generally. “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.” (<https://www.uspto.gov/patent/laws-and-regulations/patent-examination-policy-mpep-staff-35-usc-112-1st-para-enablement> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”.
There are compounds that treat a modest range of cancers, but the art fails to teach how to use a single compound effectively against cancer generally, or more broadly “proliferative diseases” as instantly claimed.
The attempts to find compounds to treat the various cancers has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to the present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” {In re Langer, 183 USPQ 288, 297).
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case to make and use the method in the instant claims for all proliferative diseases when the Specification only teaches treating B-cell Lineage Non Hodgkins Lymphoma and B-cell Lineage Acute Lymphoblastic Leukemia. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does.
That is exactly the case here. Even if applicants’ assertion that cancer in general could be treated with this compound was plausible— which it is not —, that would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”

The quantity of experimentation needed:
	Given that “proliferative diseases” broadly encompasses any “unwanted” or “uncontrolled” cell growth, which include a myriad of diseases, including all types of cancer, inflammatory, and autoimmune diseases, but the Specification only teaches methods of treating B-cell Lineage Non Hodgkins Lymphoma and B-cell Lineage Acute Lymphoblastic Leukemia patients with the disclosed conjugate, it would be necessary for one to individually test each disease to determine an effect, if any, and then further determine effective dosages, treatment regimens, and combination therapies (as claimed in dependent claims). Again, given the complex nature of disease, this process could not be automated, and therefore, it would require undue trial and error experimentation to use the claimed invention commensurate in scope with the breadth of the claims.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” 
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.

103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 100-105, and 108-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (WO2014057117A1, published 17 April 2014) and in view of Zhao et al. (WO2015157297A1, published 15 October 2015).
	Van Berkel teaches a method of treating a cancer in a subject (Claim 114; Page 171, Example 13), said method comprising administering to a patient a pharmaceutical composition comprising Conjugate E (Claim 109; Page 171, Example 13); Conjugate E has the same specific chemical structure as the compound in claim 104 of the instant application:


    PNG
    media_image1.png
    612
    703
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    271
    media_image2.png
    Greyscale

Van Berkel, Claim 100, Conjugate E				Instant Application, Claim 104
	
	In Example 13, Van Berkel reduces Conjugate E to practice, wherein the Ab is a CD19 antibody, and the conjugate was used to treat subjects comprising CD19+(ve) Burkitt’s lymphoma-derived cells (pages 170-171). Van Berkel further teaches that the drug to antibody ratio (DAR) is between 1 and 8 (Claim 105). Specifically, Van Berkel provides an embodiment where the DAR is 1 to 8 (Page 72, Line 33 to Page 73, Line 4). Conjugate E exhibited anti-tumor activity (Figure 4) and was more potent that treatment with Conjugate A (page 172, lines 30-32).  
	Van Berkel teaches that the antibody that binds to CD19 further comprises a VH domain having the amino acid sequence of SEQ ID NO. 2 and a VL domain having the amino acid sequence of SEQ ID NO. 8 (Page 15, Line 27; also see claims 101 and 102, where the combination of SEQ ID NO: 2 and 8 is specifically disclosed) which is identical to SEQ ID NO 2 and SEQ ID NO. 8 of our instant application. Specifically, the VH and VL domains pair so as to form an antibody antigen binding site that binds to CD19 (Page 15, Line 31-32). 
	Van Berkel further teaches a dosage regime comprising multiple treatment cycles (Page 91, Line 30-32).
	Van Berkel teaches that proliferative diseases to be treated with the CD19-ADC drug conjugate comprising conjugate E include non-Hodgkin's Lymphoma (Page 82, Line 13) such as diffuse large B-cell lymphoma (DLBCL) (Page 82, Line 14), follicular lymphoma, (FL) (Page 82, Line 14), Mantle Cell lymphoma (MCL) (Page 82, Line 14), chronic lymphatic lymphoma (CLL) (Page 82, Line 15).
	Van Berkel teaches a method of treating cancer comprising administering the CD19-ADC  in combination with a chemotherapeutic agent(Claim 115; Page 84, Line 4-7).
	Van Berkel teaches that a chemotherapeutic agent includes androgens, which are steroids (page 85, lines 34-35).	
	Van Berkel does not teach the starting dose of CD19-ADC is reduced following the first or second treatment cycle. 
This deficiency is made up for by Zhao.
Zhao relates to optimal dose regimens for treatment of acute lymphoblastic
leukemia (ALL). B-cell lineage lymphoblastic leukemia/lymphomas are a subtype of ALL. Zhao teaches a tapered dosage regime where the starting dose of CD19-ADC is reduced no more than once during the dosage regime. In Zhao, an initial dose of CD19-ADC is given to a patient during a treatment cycle (Page 2, [0008]). Then the patient is treated with a maintenance dose that has a reduced dose compared to the initial dose for the subsequent cycles (Page 3, [0008]; Figure 9A and 9B). This dosage is not further reduced, and therefore is “reduced no more than once” as instantly claimed.
Zhao teaches a dosage regimen where the reduced doses of CD19-ADC is reduced about 50% of the starting dose. In Zhao, an initial dose of 5 mg/kg CD19-ADC is given to a patient (Page 2, [0008]). Then the patient is treated with a maintenance dose of 3mg/kg which is equal to about 50% of the initial dose of 5 mg/kg CD19-ADC (Page 3, [0008]; Figures 9A and 9B).
Zhao teaches a dosage regimen wherein each treatment cycle is 3 weeks. In Zhao, an initial dose of CD19-ADC is given to a patient (Page 3, [0008]). This initial dose can be administered for multiple three week cycles (Page 3, [0008]). Then the patient is treated with a maintenance dose for multiple three week cycles (Page 3, [0008]). 
Zhao teaches a dosage regimen wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles. In Zhao, it is taught that an initial loading dose can be administered in a single three week cycle or for two, three, or four, three week cycles before a maintenance dose is started (Page 2, [0007]). In Zhao, it is further taught that maintenance doses are given for between one and ten, three week cycles (Page 2, [0007]). Therefore, in accordance with these teachings, an initial dose can be administered for a single three week cycle (Page 2, [0007]). Then the patient can be treated with a maintenance dose at three subsequent three week cycles, for a total of four Q3W treatment cycles (Page 2, [0007]). Additionally, Figures 9A and 9B shows treating the patient for 4 Q3W treatment cycles. In another dosage regime, this initial dose can be administered for two three week cycles (Page 2, [0007]). Then the patient can be treated with a maintenance dose at the two subsequent three week cycles, for a total of four Q3W treatment cycles (Page 2, [0007]). In another dosage regime, this initial dose can be administered for three, three week cycles (Page 2, [0007]). Then the patient can be treated with a maintenance dose at the subsequent three week cycle, for a total of four Q3W treatment cycles (Page 2, [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosage regime comprising multiple treatment cycles in Van Berkel to incorporate the teachings of Zhao to provide a tapered dosage regime comprising multiple treatment cycles, wherein the starting dose of CD19-ADC is reduced no more than once during the dosage regime, wherein the starting dose of CD19-ADC is reduced after the second cycle, or wherein the reduced dose of CD19-ADC is reduced to 50%, or wherein each treatment cycle is 3 weeks, or wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles, or wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles.
One would have been motivated to do so because for the treatment of CD19 expressing cancer, the appropriate dosage and regimen of a CD19-ADC will depend on the type of cancer to be treated, the severity and course of the cancer, previous therapy, the patient's clinical history and response to the antibody, and the discretion of the attending physician (Van Berkel, Page 91, Line 17- 21). Determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects, which (as taught by Zhao) was routine and within the ordinary skill of one in the art. The selected dosage level and regimen will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, the severity of the condition, and the species, sex, age, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, veterinarian, or clinician, although generally the dosage will be selected to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects (Van Berkel, Page 91, Line 7-17). 
Therefore, given the knowledge in the art, one of ordinary skill in the art would have been motivated to optimize the dosage and regimen of the CD19-ADC accordingly and within the existing known dosage regimens of CD19-ADC in the prior art. Since these known regimens had clinical support for being effective and safe, one would have reasonably expect success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage of the ADC to arrive at the claimed invention.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As taught by Van Berkel and Zhao, it was routine and within the ordinary skill of one in the art to optimize the dosage and regimen of the CD19-ADC to suit the patient’s needs. One of ordinary skill in the art at the time of the invention was made would have been motivated to use multiple cycles and dosage adjustments as a matter of routine optimization and experimentation “at the discretion of the physician”. The adjustment of particular conventional working parameters such as the cited range of number of cycles, cycle lengths, and dosage adjustments is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan, as taught by Van Berkel and Zhao. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, a specific dosage regimen within the range of known effective regimens is an obvious selection within known working parameters of what was taught in the prior art and could be arrived at during routine experimentation/optimization.  
Claim(s) 100-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (WO2014057117A1, published 17 April 2014) and in view of Zhao et al. (WO2015157297A1, published 15 October 2015)., and Kahl (Kahl et al., published 3 June 2016).
	In regards to claims 100-105, and 108-110, the teachings of Van Berkel and Zhao are discussed supra.
Van Berkel and Zhao fail to teach that the starting dose of CD19- ADC is from about 121 ug/kg to about 180 ug/kg; and the starting dose of CD19-ADC is from about 140 ug/kg to about 160 ug/kg.
Kahl relates to a study evaluating the tolerability, safety, pharmacokinetics and antitumor activity of a humanized anti-CD19 antibody conjugated to a pyrrolobenzodiazepine (Background and Rationale). Kahl teaches treating B-cell lineage non-Hodgkin lymphoma with ADCT-402, a humanized anti-CD19-ADC, with doses of 120 ug/kg, and 150 ug/kg (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tapered dosage regime comprising multiple treatment cycles as taught by Van Berkel in view of Zhao to have starting doses of a humanized anti-CD19 antibody conjugated to a pyrrolobenzodiazepine at 120 ug/kg, or 150 ug/kg, as taught by Kahl.
One would have been motivated to do so because for the treatment of CD19 expressing cancer, the appropriate dosage and regimen of a CD19-ADC will depend on the type of cancer to be treated, the severity and course of the cancer, previous therapy, the patient's clinical history and response to the antibody, and the discretion of the attending physician (Van Berkel, Page 91, Line 17- 21). Determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects. The selected dosage level will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, the severity of the condition, and the species, sex, age, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, veterinarian, or clinician, although generally the dosage will be selected to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects (Van Berkel, Page 91, Line 7-17). Therefore, it would have been obvious and one would have been motivated to optimize the CD19-ADC treatment dosage and regimen to suit the patient’s specific needs at the discretion of the physician. 
Furthermore, Kahl had identified a finite range of identified, predictable optimal dosages of ADC-19 from between 15 ug to 300 ug. Kahl identifies specific dosage steps within this range including 150 kg as a specific dosage point. It would have been obvious to one of ordinary skill in the art to utilize a dosage value specified by the prior art, such as the 150 ug/kg, as taught in Kahl, and optimize the dosage regimen. In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of treating cancer, particularly B-cell lymphoma, comprising administering the known CD19-ADC at known dosages and for known regimens. It would have required no more than ordinary skill and routine experimentation to optimize the dosage and regimen, and one would have been motivated to do so to meet the specific needs of the subject being treated as standard practice in the art as taught by Van Berkel.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100-121 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9931414 in view of Van Berkel (WO2014057117A1, published 17 April 2014), Zhao et al. (WO2015157297A1, published 15 October 2015)., and Kahl (Kahl et al., published 3 June 2016).
	U.S. Patent No. 9931414 claims a method of treating CD19 overexpressed cancers administering to a patient (claim 11, 13) the dimer PBD compound having linker groups for connection to an antibody (claim 1), wherein the antibody is CD19 (Claim 1) and the drug loading may range from 1 to 8 drugs per cell binding agent (claim 1), wherein the antibody is an antibody that binds to CD19, the antibody comprising a VH domain having the sequence of SEQ ID NO. 2, further comprising a VL domain having the sequence of SEQ ID NO. 8; and wherein the drug loading is from 1 to 8.
	Structure of ConjE in claim 1 of U.S. Patent No. 9931414 is the same structure claimed in the instant application and SEQ ID NO: 2 and 8 of 9931414 is identical to instant SEQ ID NO: 2 and 8.
Therefore the two methods are overlapping in scope.
Even though U.S. Patent No. 9931414 doesn’t claim specifically a dosage regime, this limitation is rendered obvious in view of 9931414, Van Berkel, Zhao, and Kahl. It would have been obvious to design a dosage regimen as the CD19-ADC compound and related dosage regimes were known in the arts. Van Berkel teaches a dosage regime for a CD19-ADC comprising multiple treatment cycles (Line 30-32). Zhao teaches dosage regimes, where the starting dose of CD19-ADC is reduced no more than once during the dosage regime (Page 3, [0008]; Figure 9A and 9B); where the starting dose of CD19-ADC is reduced following the second treatment cycle (Page 3, [0008]); where the reduced doses of CD19-ADC is reduced to about 50% of the starting dose (Page 3, [0008]; Figures 9A and 9B); wherein each treatment cycle is 3 weeks (Page 2, [0007]; Page 3, [0008]); wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles (Page 2, [0007]); wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles (Page 2, [0007]).
Further, Kahl teaches starting doses of a humanized anti-CD19 antibody conjugated to a pyrrolobenzodiazepine to treat patients with B-cell lineage non-Hodgkin lymphoma is about 120 ug/kg, or about 150 ug/kg (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosage regime comprising multiple treatment cycles in Van Berkel to incorporate the teachings of Zhao to provide a dosage regime comprising multiple treatment cycles, wherein the starting dose of CD19-ADC is reduced no more than once during the dosage regime, wherein the starting dose of CD19-ADC is reduced after the second cycle, or wherein the reduced dose of CD19-ADC is reduced to 50%, or wherein each treatment cycle is 3 weeks, or wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles, or wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles.
One would have been motivated to do so because for the treatment of CD19 expressing cancer, the appropriate dosage and regimen of a CD19-ADC will depend on the type of cancer to be treated, the severity and course of the cancer, previous therapy, the patient's clinical history and response to the antibody, and the discretion of the attending physician (Van Berkel, Page 91, Line 17- 21). Determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects, which (as taught by Zhao) was routine and within the ordinary skill of one in the art. The selected dosage level and regimen will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, the severity of the condition, and the species, sex, age, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, veterinarian, or clinician, although generally the dosage will be selected to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects (Van Berkel, Page 91, Line 7-17). 
Therefore, given the knowledge in the art, one of ordinary skill in the art would have been motivated to optimize the dosage and regimen of the CD19-ADC accordingly and within the existing known dosage regimens of CD19-ADC in the prior art. Since these known regimens had clinical support for being effective and safe, one would have reasonably expect success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage of the ADC to arrive at the claimed invention.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As taught by Van Berkel and Zhao, it was routine and within the ordinary skill of one in the art to optimize the dosage and regimen of the CD19-ADC to suit the patient’s needs. One of ordinary skill in the art at the time of the invention was made would have been motivated to use multiple cycles and dosage adjustments as a matter of routine optimization and experimentation “at the discretion of the physician”. The adjustment of particular conventional working parameters such as the cited range of number of cycles, cycle lengths, and dosage adjustments is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan, as taught by Van Berkel and Zhao. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, a specific dosage regimen within the range of known effective regimens is an obvious selection within known working parameters of what was taught in the prior art and could be arrived at during routine experimentation/optimization.  
Furthermore, Kahl had identified a finite range of identified, predictable optimal dosages of ADC-19 from between 15 ug to 300 ug. Kahl identifies specific dosage steps within this range including 150 kg as a specific dosage point. It would have been obvious to one of ordinary skill in the art to utilize a dosage value specified by the prior art, such as the 150 ug/kg, as taught in Kahl, and optimize the reduced, tapered regimen. The prior art (Zhao) teaches that the subsequent dose is at about 50% of the starting dose, and therefore, it would have been obvious to select 75 ug/kg as the maintenance dose when the starting dose is 150 ug/kg as taught by Kahl. Furthermore, this maintenance dose is within the identified range of optimal doses described by Kahl, and therefore, one would have had a reasonable expectation of success of utilizing this dosage regimen. In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of treating cancer, particularly B-cell lymphoma, comprising administering the known CD19-ADC at known dosages and for known regimens. It would have required no more than ordinary skill and routine experimentation to optimize the dosage and regimen, and one would have been motivated to do so to meet the specific needs of the subject being treated as standard practice in the art as taught by Van Berkel.

Claims 100-121 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11318211.
	U.S. Patent No. 11318211 claims a method of treating a B-cell lineage non-Hodgkin's Lymphoma in a subject, said method comprising administering to the subject a CD19-antibody drug conjugate (ADC):
wherein the CD19-ADC has the chemical structure:
 
    PNG
    media_image3.png
    821
    900
    media_image3.png
    Greyscale

the Ab is a CD19 antibody comprising a VH domain having the amino acid sequence of SEQ ID NO.2 and a VL domain having the amino acid sequence of SEQ ID NO. 8, and the drug to antibody ratio (DAR) is between 1 and 8;
wherein the CD19-ADC is administered to the subject in a dosage regime comprising multiple treatment cycles and wherein the dose of CD19-ADC is reduced following the second treatment cycle wherein the reduced dose of CD19-ADC is about 50% of the starting dose, and wherein each treatment cycle is 3 weeks.
	U.S. Patent No. 11318211 claims the starting dose of CD19-ADC is reduced no more than once during the dosage regime.
	U.S. Patent No. 11318211 claims the starting dose of CD19-ADC is about 60 μg/kg, about 90 μg/kg, about 120 μg/kg, or about 150 μg/kg.
	U.S. Patent No. 11318211 claims (i) about 150 μg/kg of CD19-ADC are administered for two 3-week treatment cycles, and (ii) 75 μg/kg of CD19-ADC are administered for subsequent 3-week cycles beginning 3 weeks after administration of the second treatment cycle of (i).
	U.S. Patent No. 11318211 claims the B-cell lineage is non-Hodgkin's Lymphoma, is a non-Hodgkin's Lymphoma selected from diffuse large B-cell lymphoma (DLBCL), follicular lymphoma, (FL), Mantle Cell lymphoma (MCL), chronic lymphatic lymphoma (CLL), Waldenstrom macroglobulinemia, and Marginal Zone B-cell lymphoma (MZBL).
	U.S. Patent No. 11318211 claims comprising administering a chemotherapeutic agent in combination with the CD19-ADC.
	U.S. Patent No. 11318211 claims administering CD19-ADC to the subject for two additional 3-week treatment cycles.
	11318211 claims the CD19-ADC is administered in combination with a steroid.

Claims 100-121  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-26, 28, and 31-35 of copending Application No. 17/271,108  in view of Van Berkel (WO2014057117A1, published 17 April 2014), Zhao et al. (WO2015157297A1, published 15 October 2015)., and Kahl (Kahl et al., published 3 June 2016). 
	Copending Application No. 17/271,108 claims a method of treating CD19 overexpressed cancers administering to a patient (claim 21) the dimer PBD compound having linker groups for connection to an antibody (claim 21), wherein the antibody is CD19 (Claim 21) and the drug loading may range from 1 to 8 drugs per cell binding agent (claim 24), wherein the antibody is an antibody that binds to CD19, the antibody comprising a VH domain having the sequence of SEQ ID NO. 2, further comprising a VL domain having the sequence of SEQ ID NO. 8 (Claims 25-26).
	Structure recited in claim 24 of 17/271,108 is the same structure claimed in the instant application and SEQ ID NO: 2 and 8 of 17/271,108 is identical to instant SEQ ID NO: 2 and 8.
Therefore the two methods are overlapping in scope.
Even though copending Application No. 17/271,108 doesn’t claim specifically a dosage regime, this limitation is rendered obvious in view of 17/271,108, Van Berkel, Zhao, and Kahl. It would have been obvious to design a dosage regimen as the CD19-ADC compound and related dosage regimes were known in the arts. Van Berkel teaches a dosage regime for a CD19-ADC comprising multiple treatment cycles (Line 30-32). Zhao teaches dosage regimes, where the starting dose of CD19-ADC is reduced no more than once during the dosage regime (Page 3, [0008]; Figure 9A and 9B); where the starting dose of CD19-ADC is reduced following the second treatment cycle (Page 3, [0008]); where the reduced doses of CD19-ADC is reduced to about 50% of the starting dose (Page 3, [0008]; Figures 9A and 9B); wherein each treatment cycle is 3 weeks (Page 2, [0007]; Page 3, [0008]); wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles (Page 2, [0007]); wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles (Page 2, [0007]).
Further, Kahl teaches starting doses of a humanized anti-CD19 antibody conjugated to a pyrrolobenzodiazepine to treat patients with B-cell lineage non-Hodgkin lymphoma is about 120 ug/kg, or about 150 ug/kg (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosage regime comprising multiple treatment cycles in Van Berkel to incorporate the teachings of Zhao to provide a dosage regime comprising multiple treatment cycles, wherein the starting dose of CD19-ADC is reduced no more than once during the dosage regime, wherein the starting dose of CD19-ADC is reduced after the second cycle, or wherein the reduced dose of CD19-ADC is reduced to 50%, or wherein each treatment cycle is 3 weeks, or wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles, or wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles.
One would have been motivated to do so because for the prevention or treatment of disease, the appropriate dosage and regimen of a CD19-ADC will depend on the type of disease to be treated, the severity and course of the disease, whether the molecule is administered for preventive or therapeutic purposes, previous therapy, the patient's clinical history and response to the antibody, and the discretion of the attending physician (Van Berkel, Page 91, Line 17- 21). Determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects, which (as taught by Zhao) was routine and within the ordinary skill of one in the art. The selected dosage level and regimen will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, the severity of the condition, and the species, sex, age, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, veterinarian, or clinician, although generally the dosage will be selected to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects (Van Berkel, Page 91, Line 7-17). 
Therefore, given the knowledge in the art, one of ordinary skill in the art would have been motivated to optimize the dosage and regimen of the CD19-ADC accordingly and within the existing known dosage regimens of CD19-ADC in the prior art. Since these known regimens had clinical support for being effective and safe, one would have reasonably expect success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage of the ADC to arrive at the claimed invention.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As taught by Van Berkel and Zhao, it was routine and within the ordinary skill of one in the art to optimize the dosage and regimen of the CD19-ADC to suit the patient’s needs. One of ordinary skill in the art at the time of the invention was made would have been motivated to use multiple cycles and dosage adjustments as a matter of routine optimization and experimentation “at the discretion of the physician”. The adjustment of particular conventional working parameters such as the cited range of number of cycles, cycle lengths, and dosage adjustments is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan, as taught by Van Berkel and Zhao. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, a specific dosage regimen within the range of known effective regimens is an obvious selection within known working parameters of what was taught in the prior art and could be arrived at during routine experimentation/optimization.  
Furthermore, Kahl had identified a finite range of identified, predictable optimal dosages of ADC-19 from between 15 ug to 300 ug. Kahl identifies specific dosage steps within this range including 150 kg as a specific dosage point. It would have been obvious to one of ordinary skill in the art to utilize a dosage value specified by the prior art, such as the 150 ug/kg, as taught in Kahl, and optimize the reduced, tapered regimen. The prior art (Zhao) teaches that the subsequent dose is at about 50% of the starting dose, and therefore, it would have been obvious to select 75 ug/kg as the maintenance dose when the starting dose is 150 ug/kg as taught by Kahl. Furthermore, this maintenance dose is within the identified range of optimal doses described by Kahl, and therefore, one would have had a reasonable expectation of success of utilizing this dosage regimen. In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of treating cancer, particularly B-cell lymphoma, comprising administering the known CD19-ADC at known dosages and for known regimens. It would have required no more than ordinary skill and routine experimentation to optimize the dosage and regimen, and one would have been motivated to do so to meet the specific needs of the subject being treated as standard practice in the art as taught by Van Berkel.
This is a provisional nonstatutory double patenting rejection.

Claims 100-121  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41-45, and 48 of copending Application No. 17/617,875 in view of Van Berkel (WO2014057117A1, published 17 April 2014), Zhao et al. (WO2015157297A1, published 15 October 2015)., and Kahl (Kahl et al., published 3 June 2016). 
	Copending Application No. 17/617,875 claims a method of treating CD19 overexpressed cancers administering to a patient (claim 41) the dimer PBD compound having linker groups for connection to an antibody (claim 41), wherein the antibody is CD19 (Claim 41) and the drug loading may range from 1 to 8 drugs per cell binding agent (claim 43), wherein the antibody is an antibody that binds to CD19, the antibody comprising a VH domain having the sequence of SEQ ID NO. 2, further comprising a VL domain having the sequence of SEQ ID NO. 8 (Claim 44).
	Structure recited in claim 44 of copending Application No. 17/617,875 is the same structure claimed in the instant application and SEQ ID NO: 2 and 8 of copending Application No. 17/617,875 is identical to instant SEQ ID NO: 2 and 8.
Therefore the two methods are overlapping in scope.
Even though copending Application No. 17/617,875 doesn’t claim specifically a dosage regime, this limitation is rendered obvious in view of copending Application No. 17/617,875, Van Berkel, Zhao, and Kahl. It would have been obvious to design a dosage regimen as the CD19-ADC compound and related dosage regimes were known in the arts. Van Berkel teaches a dosage regime for a CD19-ADC comprising multiple treatment cycles (Line 30-32). Zhao teaches dosage regimes, where the starting dose of CD19-ADC is reduced no more than once during the dosage regime (Page 3, [0008]; Figure 9A and 9B); where the starting dose of CD19-ADC is reduced following the second treatment cycle (Page 3, [0008]); where the reduced doses of CD19-ADC is reduced to about 50% of the starting dose (Page 3, [0008]; Figures 9A and 9B); wherein each treatment cycle is 3 weeks (Page 2, [0007]; Page 3, [0008]); wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles (Page 2, [0007]); wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles (Page 2, [0007]).
Further, Kahl teaches starting doses of a humanized anti-CD19 antibody conjugated to a pyrrolobenzodiazepine to treat patients with B-cell lineage non-Hodgkin lymphoma is about 120 ug/kg, or about 150 ug/kg (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosage regime comprising multiple treatment cycles in Van Berkel to incorporate the teachings of Zhao to provide a dosage regime comprising multiple treatment cycles, wherein the starting dose of CD19-ADC is reduced no more than once during the dosage regime, wherein the starting dose of CD19-ADC is reduced after the second cycle, or wherein the reduced dose of CD19-ADC is reduced to 50%, or wherein each treatment cycle is 3 weeks, or wherein the CD19-ADC is administered to the subject for two Q3W treatment cycles, or wherein the CD19-ADC is administered to the subject for four Q3W treatment cycles.
One would have been motivated to do so because for the treatment of CD19 expressing cancer, the appropriate dosage and regimen of a CD19-ADC will depend on the type of cancer to be treated, the severity and course of the cancer, previous therapy, the patient's clinical history and response to the antibody, and the discretion of the attending physician (Van Berkel, Page 91, Line 17- 21). Determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects, which (as taught by Zhao) was routine and within the ordinary skill of one in the art. The selected dosage level and regimen will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, the severity of the condition, and the species, sex, age, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, veterinarian, or clinician, although generally the dosage will be selected to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects (Van Berkel, Page 91, Line 7-17). 
Therefore, given the knowledge in the art, one of ordinary skill in the art would have been motivated to optimize the dosage and regimen of the CD19-ADC accordingly and within the existing known dosage regimens of CD19-ADC in the prior art. Since these known regimens had clinical support for being effective and safe, one would have reasonably expect success in optimizing the dosage and regimen for therapeutic effectiveness. It would have required no more than ordinary skill and routine experimentation as taught by the prior art to optimize the appropriate dosage of the ADC to arrive at the claimed invention.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As taught by Van Berkel and Zhao, it was routine and within the ordinary skill of one in the art to optimize the dosage and regimen of the CD19-ADC to suit the patient’s needs. One of ordinary skill in the art at the time of the invention was made would have been motivated to use multiple cycles and dosage adjustments as a matter of routine optimization and experimentation “at the discretion of the physician”. The adjustment of particular conventional working parameters such as the cited range of number of cycles, cycle lengths, and dosage adjustments is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan, as taught by Van Berkel and Zhao. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, a specific dosage regimen within the range of known effective regimens is an obvious selection within known working parameters of what was taught in the prior art and could be arrived at during routine experimentation/optimization.  
Furthermore, Kahl had identified a finite range of identified, predictable optimal dosages of ADC-19 from between 15 ug to 300 ug. Kahl identifies specific dosage steps within this range including 150 kg as a specific dosage point. It would have been obvious to one of ordinary skill in the art to utilize a dosage value specified by the prior art, such as the 150 ug/kg, as taught in Kahl, and optimize the reduced, tapered regimen. The prior art (Zhao) teaches that the subsequent dose is at about 50% of the starting dose, and therefore, it would have been obvious to select 75 ug/kg as the maintenance dose when the starting dose is 150 ug/kg as taught by Kahl. Furthermore, this maintenance dose is within the identified range of optimal doses described by Kahl, and therefore, one would have had a reasonable expectation of success of utilizing this dosage regimen. In view of the teachings, suggestions, and motivation of the prior art, it would have been obvious to pursue a method of treating cancer, particularly B-cell lymphoma, comprising administering the known CD19-ADC at known dosages and for known regimens. It would have required no more than ordinary skill and routine experimentation to optimize the dosage and regimen, and one would have been motivated to do so to meet the specific needs of the subject being treated as standard practice in the art as taught by Van Berkel.
This is a provisional nonstatutory double patenting rejection.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached on 7:30 a.m. - 5:00 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG MIN YOON/
Examiner, Art Unit 4141

/HONG SANG/Primary Examiner, Art Unit 1643